 1 DICKINSON WRIGHT PLLC
   BRIAN R. IRVINE
 2 Nevada Bar No. 7758

 3 JUSTIN J. BUSTOS
   Nevada Bar No. 10320
 4 100 West Liberty St. Suite 940
   Reno, NV 89501
 5 Tel: (775) 343-7500
   Fax: (844) 670-6009
 6
   birvine@dickinsonwright.com
 7 jbustos@dickinsonwright.com

 8 Attorneys for Plaintiffs Daniel Harrington,
   Pamella Harrington,and Nightwatch
 9 Marine, LLC in Case No. 3:18-cv-00028

10

11                              UNITED STATES DISTRICT COURT
                                     DISTRICT OF NEVADA
12
     NO. 8 MINE, LLC,                                  Case No.: 3:18-cv-00028-WGC
13                                                  (consolidated for limited purpose with
                  Plaintiff                            Case No.: 3:18-cv-00104-WGC)
14

15 v.

16 THE ELJEN GROUP, LLC, ELVEN E.                STIPULATION AND ORDER
   JENNINGS, JACK ELKINS, FRANK                   EXTENDING TIME FOR FAY WARD TO
17 LENTE, AND STEVE HARPER,                      RESPOND TO SUBPOENA DUCES TECUM
18                                                          (First Request)
                  Defendants.
19

20 THE ELJEN GROUP, LLC, ELVEN E.
   JENNINGS, JACK ELKINS, FRANK
21 LENTE, AND STEVE HARPER,

22
                  Counter-Plaintiffs
23
     v.
24
     NO. 8 MINE, LLC,
25

26                Counter-Defendant

27

28
 1 THE ELJEN GROUP, LLC, ELVEN E.
   JENNINGS, JACK ELKINS, FRANK
 2 LENTE, AND STEVE HARPER,

 3
                    Third Party Plaintiffs
 4
     v.
 5
     DAVID TACKETT, ARGENT ASSET
 6
     GROUP, LLC, and ROBERT HIGGINS,
 7
                    Third Party Defendants
 8
     DAVID TACKETT,
 9
                    Counterclaimant
10

11 v.

12 THE ELJEN GROUP, LLC, ELVEN E.
   JENNINGS, JACK ELKINS, FRANK
13 LENTE, AND STEVE HARPER,

14                  Counter-Defendants
15

16
            Pursuant to the United States District Court, District of Nevada Local Rules, Rule IA 6-1,
17
     counsel for DANIEL HARRINGTON, PAMELLA HARRINGTON AND NIGHTWATCH
18
     MARINE, LLC, Plaintiffs in Case No. 3:18-CV-00028-WGC (the “Harringtons”), and counsel for
19
     third-party witness Fay Ward, through their respective attorneys state:
20
            On September 10, 2019 a Subpoena Duces Tecum for documents and testimony was issued
21
     to Fay Ward.
22
            The Subpoena was served on September 11, 2019.
23
            The current response date for Fay Ward to produce documents responsive to the Subpoena
24
     is October 17, 2019 at her deposition scheduled for that day.
25
     ///
26
     ///
27
     ///
28
 1          Pursuant to Local Rule IA 6-1, the respective attorneys for the Harringtons and counsel for
 2 Fay Ward agree to extend the time for Fay Ward to produce documents responsive to the Subpoena

 3 Duces Tecum up to and including November 4, 2019 in order to allow Fay Ward additional time to

 4 gather and produce responsive documents. The parties will reschedule the deposition of Fay Ward at a

 5 convenient time for all parties and their counsel.

 6          IT IS SO STIPULATED.
 7
     Dated this 15th day of October, 2019.               Dated this 15th day of October, 2019.
 8

 9    /s/ Brian R. Irvine                                 /s/ John R. Funk
     BRIAN R. IRVINE                                     GUNDERSON LAW FIRM
10   Nevada Bar No. 7758                                 John R. Funk, Esq.
     JUSTIN J. BUSTOS                                    Nevada State Bar No. 12372
11   Nevada Bar No. 10320                                3895 Warren Way
     DICKINSON WRIGHT PLLC                               Reno, Nevada 89509
12   100 West Liberty St. Suite 940
     Reno, NV 89501                                      Attorneys for Fay Ward
13
     Attorneys for Daniel Harrington, Pamella
14   Harrington, and Nightwatch Marine, LLC
15

16                                               *  *  *
                                                  ORDER
17

18          IT IS SO ORDERED.

19          DATED: October 16, 2019.
20

21

22                                                      THE HONORABLE WILLIAM G. COBB
                                                        UNITED STATES MAGISTRATE JUDGE
23

24

25

26

27

28
